Citation Nr: 1401196	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-45 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1987 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a noncompensable disability rating, effective May 1, 2009. The Veteran continues to appeal for a higher rating.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC). VA will notify the appellant if further action is required.


REMAND

The Veteran contends she is entitled to a compensable initial disability rating for migraine headaches that began during her active service as a motor transport operator. 

The record indicates that the severity of the Veteran's migraine headaches may have worsened. During a December 2008 VA examination, the Veteran reported having an average of two headaches per week that lasted for seven minutes. The headaches were improved by rest and Motrin. She was able to continue working through them and did not experience any functional impairment as a result. Private treatment records reveal that her migraine headaches improved with medication and were not as severe or frequent in 2009. 

However, in her December 2009 notice of disagreement (NOD), the Veteran stated that her headaches had gotten severely worse such that some days she was unable to focus on daily activities at work or at home. Further, in 2010 VA social work and primary care treatment notes she reported that her headache medication was less effective and that her headaches had interfered with her quality of life and had caused her to miss work once. In 2011 and 2012, the Veteran submitted statements through her representative that her medication remained less effective and that her headaches continued to affect her ability to concentrate at work. See March 2011 Representative's Statement; September 2012 Informal Hearing Presentation.

The Board notes that the record indicates that the Veteran regularly sought treatment for her migraine headaches in 2009 and 2010, but the record does not contain complete treatment records from 2011 through 2013. 

Given these circumstances, the Board requests that VA obtain any additional private or VA treatment records and provide the Veteran with a new examination that addresses the current severity of her migraine headaches.

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records, to include from VA and the Premier Medical Group.

2. Then, provide the Veteran with an examination, by an examiner with sufficient expertise, concerning the current severity of her migraine headaches. Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file. The examiner should review the claims file, perform all indicated studies, and report all clinical findings in detail.  

The examiner should also address any functional impairment resulting from the Veteran's migraine headaches and their effects on her ordinary activities.

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

